EXHIBIT 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing statements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe that such information is inaccurate. Dated as of March 14, 2013 GENERAL ATLANTIC LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GENERAL ATLANTIC GENPAR (BERMUDA), L.P. By: GAP (Bermuda) Limited, its General Partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Vice President GAP (BERMUDA) LIMITED By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Vice President GENERAL ATLANTIC PARTNERS (BERMUDA), L.P. By: General Atlantic GenPar (Bermuda), L.P., its General Partner By: GAP (Bermuda) Limited, its General Partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Vice President GAP-W INTERNATIONAL, L.P. By: General Atlantic GenPar (Bermuda), L.P., its General Partner By: GAP (Bermuda) Limited, its General Partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:VicePresident GAPSTAR, LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: VicePresident GAP COINVESTMENTS III, LLC By: General Atlantic LLC, its Managing Member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAP COINVESTMENTS IV, LLC By: General Atlantic LLC, its Managing Member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAPCO GmbH & Co. KG By: GAPCO Management GMBH,its General Partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAPCO MANAGEMENT GMBH By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director
